Case 3:19-cv-00276-BJD-JBT Document 15 Filed 05/10/19 Page 1 of 7 PageID 210



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

CANADIAN STANDARDS ASSOCIATION
d/b/a CSA GROUP,

              Plaintiff,
v.                                                   Case No. 3:19-CV-276-39JBT
GOLDEN DRAGON ASSOCIATION, INC.
d/b/a GOLDEN LIGHTING
            Defendant(s).
_________________________________________/

                            CASE MANAGEMENT REPORT

         The parties have agreed on the following dates and discovery plan pursuant to

Fed.R.Civ.P. 26(f) and Local Rule 3.05(c):


                     DEADLINE OR EVENT                            AGREED DATE

 Mandatory Initial Disclosures (pursuant to Fed.R.Civ.P.       June 3, 2019
 26(a)(1))
 [Court recommends 30 days after CMR meeting]

 Certificate of Interested Persons and Corporate Disclosure Completed
 Statement                                                    Dkt. No. 7 (Pltf.)
 [all parties are directed to complete and file the attached] Dkt. No. 14 (Deft.)

 Motions to Add Parties or to Amend Pleadings                 August 16, 2019

 Disclosure of Expert Reports
 Plaintiff:                                                   December 2, 2019
 Defendant:                                                   January 3, 2020

 Discovery Deadline                                          June 2, 2020
 [Court recommends 5 months before trial to allow time for
 dispositive motions to be filed and decided; all discovery
 must be commenced in time to be completed before this date]




                                             1
Case 3:19-cv-00276-BJD-JBT Document 15 Filed 05/10/19 Page 2 of 7 PageID 211




Dispositive and Daubert Motions                                  July 2, 2020
[Court requires 4 months or more before trial term begins]

Trial Term Begins
[Local Rule 3.05 (c)(2)(E) sets goal of trial within 1 year of
filing complaint in most Track Two cases, and within 2 years November, 2020
in all Track Two cases; trial term must not be less than 4
months after dispositive motions deadline (unless filing of
such motions is waived). Trials before the District Judge will
generally be set on a rolling trial term toward the beginning
of each month, with a Final Pretrial Conference to be set by
the Court the preceding month. If the parties consent to trial
before the Magistrate Judge, they will be set for a date certain
after consultation with the parties]
Estimated Length of Trial [trial days]                           4 Days

Jury / Non-Jury                                                  Jury

Mediation

Deadline:                                                        June 15, 2020

Mediator:                                                        Jim Matulis, Esq.

Address:                                                         9806 Gretna Green
                                                                 Dr., Suite 100, Tampa,
                                                                 FL 33626

                                                                 813-451-7347
Telephone:

[Mediation is mandatory in most Track Two cases; Court
recommends either 2 - 3 months after CMR meeting, or just
after discovery deadline; if the parties do not so designate,
the Court will designate the mediator and the deadline for
mediation. A list of certified mediators is available on the
Court’s website and from the Clerk’s Office.]
All Parties Consent to Proceed Before Magistrate Judge If yes,   Yes____        No ü
the parties shall complete and all counsel and/or
unrepresented parties shall execute the attached Form AO-
85.


                                           2
Case 3:19-cv-00276-BJD-JBT Document 15 Filed 05/10/19 Page 3 of 7 PageID 212



I.     Meeting of Parties

       Lead counsel shall meet in person or, upon agreement of all parties, by telephone.

(If all parties agree to conduct the case management conference by telephone, they may

do so without filing a motion with the Court.) Pursuant to Local Rule 3.05(c)(2)(B) or

(c)(3)(A), a meeting was held on May 3, 2019 (date) at 10:30 a.m. and was attended by:


              Name                                  Counsel for (if applicable)
                                                 Canadian Standards Association
Michael W.O. Holihan
                                                 d/b/a CSA Group

                                                 Canadian Standards Association
Kimberly A. Harchuck
                                                 d/b/a CSA Group

                                                 Golden Dragon Association, Inc.
Stephen V. Stein                                 d/b/a Golden Lighting

                                                 Golden Dragon Association, Inc.
William V. Stein                                 d/b/a Golden Lighting


II.    Preliminary Pretrial Conference

       Local Rule 3.05(c)(3)(B) provides that preliminary pretrial conferences are

mandatory in Track Three cases.

       Track Two cases: Parties (check one) [__] request [ü] do not request a preliminary

pretrial conference before entry of a Case Management and Scheduling Order in this

Track Two case. Unresolved issues to be addressed at such a conference include:

III.   Pre-Discovery Initial Disclosures of Core Information

       Fed.R.Civ.P. 26(a)(1)(A) - (D) Disclosures

         The parties (check one) [__] have exchanged [ü] agree to exchange information

described in Fed.R.Civ.P. 26(a)(1)(A) - (D) on or by June 3, 2019.


                                             3
Case 3:19-cv-00276-BJD-JBT Document 15 Filed 05/10/19 Page 4 of 7 PageID 213



IV.     Agreed Discovery Plan for Plaintiffs and Defendants

       A.         Certificate of Interested Persons and Corporate Disclosure Statement

       This Court makes an active effort to screen every case in order to identify parties

and interested corporations in which the assigned judge may be a shareholder, as well as

for other matters that might require consideration of recusal. Therefore, each party,

governmental party, intervenor, non-party movant, and Rule 69 garnishee shall file and

serve within fourteen (14) days from that party’s first appearance a Certificate of

Interested Persons and Corporate Disclosure Statement using the attached mandatory

form. No party may seek discovery from any source before filing and serving a Certificate

of Interested Persons and Corporate Disclosure Statement.            All papers, including

emergency motions, are subject to being denied or stricken unless the filing party has

previously filed and served its Certificate of Interested Persons and Corporate Disclosure

Statement. Any party who has not already filed and served the required certificate is

required to do so immediately. Each party has a continuing obligation to file and serve

an amended Certificate of Interested Persons and Corporate Disclosure Statement within

eleven days of 1) discovering any ground for amendment, including notice of case

reassignment to a different judicial officer; or 2) discovering any ground for recusal or

disqualification of a judicial officer. A party should not routinely list an assigned district

judge or magistrate judge as an “interested person” absent some non-judicial interest.

       B.     Discovery Plan/Deadline

       The parties shall not file discovery materials with the Clerk except as provided in

Local Rule 3.03. Parties should exchange discovery in the most efficient way, which



                                              4
Case 3:19-cv-00276-BJD-JBT Document 15 Filed 05/10/19 Page 5 of 7 PageID 214



usually means electronically. In propounding and responding to discovery, the parties

are directed to consult and comply with the Federal Rules of Civil Procedure, the Local

Rules of the United States District Court for the Middle District of Florida, and the Middle

District of Florida’s Discovery Handbook, available on the Court’s website:

www.flmd.uscourts.gov/forms/Civil/2015-Civil_Procedure_Handbook.pdf.                  Each

party shall timely serve discovery requests so that the rules allow for a response prior to

the discovery deadline. The Court may deny as untimely all motions to compel filed after

the discovery deadline or those that fail to comply with the meet and confer requirements

contained in Local Rule 3.01(g). The Court notes that the words “confer” and “good faith”

contemplate the parties will exchange thoughts and arguments to try to resolve an issue

and will not simply engage in a unilateral noticing that a motion will be filed. In addition

to agreeing to comply with the above, the parties agree as follows:

              None at this time.

       C.     Confidentiality Agreements/Motions to File Under Seal

      Whether documents filed in a case may be filed under seal is a separate issue from

whether the parties may agree that produced documents are confidential. The Court is a

public forum, and disfavors motions to file under seal. The Court will permit the parties

to file documents under seal only upon motion and order entered under Local Rule 1.09.

      The parties may reach their own agreement (without Court endorsement)

regarding the designation of materials as “confidential.”         The Court discourages

unnecessary stipulated motions for a protective order.           The Court will enforce

appropriate stipulated and signed confidentiality agreements. See Local Rule 4.15. Each




                                             5
Case 3:19-cv-00276-BJD-JBT Document 15 Filed 05/10/19 Page 6 of 7 PageID 215



confidentiality agreement or order shall provide, or shall be deemed to provide, that “no

party shall file a document under seal without first having obtained an order granting

leave to file under seal on a showing of particularized need.”           With respect to

confidentiality agreements, the parties agree as follows:

              Plaintiff has provided a draft confidentiality agreement to Defendant for its
              review.

      D.      Disclosure or Discovery of Electronically Stored Information and

Assertion of Claims of Privilege

      Pursuant to Fed.R.Civ.P. 26(f)(3), the parties have made the following agreements

regarding the disclosure and discovery of electronically stored information as well as the

assertion of claims of privilege or protection of trial preparation materials after

production:

              The parties have discussed ESI and Defendant will provide a draft ESI
              Agreement to Plaintiff.

V.    Mediation

      Absent a Court order to the contrary, the parties in every case will participate in

Court-annexed mediation as detailed in Chapter Nine of the Court’s Local Rules. The

parties have agreed on a mediator from the Court’s approved list of mediators as set forth

in the table above, and have agreed to the date stated in the table above as the last date

for mediation. The list of mediators is available from the Clerk, and is posted on the

Court’s web site at www.flmd.uscourts.gov. If the parties do not so designate, the Court

will designate the mediator and the deadline for mediation.




                                            6
Case 3:19-cv-00276-BJD-JBT Document 15 Filed 05/10/19 Page 7 of 7 PageID 216



VI.     Requests for Special Handling

      Requests for special consideration or handling (requests may be joint or unilateral):

              None at this time.



Date: May 10, 2019

Signature of Counsel (with information required by Local Rule 1.05(d)) and Signature of
Unrepresented Parties.



/s/ Kimberly A. Harchuck                         /s/ William V. Stein
Michael W. O. Holihan                            Stefan V. Stein
Florida Bar No.: 0782165                         Florida Bar No.: 300527
Kimberly A. Harchuck                             William V. Stein
Florida Bar No.: 0064852                         Florida Bar No.: 1004226
Holihan Law                                      GrayRobinson, P.A.
1101 North Lake Destiny Rd.                      401 East Jackson Street, Suite 2700
Suite 275                                        P.O. Box 33324
Maitland, Florida 32751                          Tampa, Florida 33602
Telephone: (407) 660-8575                        Tel: 813-273-5000
Fax: (407) 660-0510                              Fax: 813-273-5145
michael.holihan@holihanlaw.com                   stefan.stein@gray-robinson.com
kimberly.harchuck@holihanlaw.com                 william.stein@gray-robinson.com
Attorneys for Plaintiff                          Attorneys for Defendant




                                             7
